

116 S4986 IS: Social Security COVID Correction and Equity Act
U.S. Senate
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4986IN THE SENATE OF THE UNITED STATESDecember 9, 2020Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo prevent an unintended drop in Social Security benefits due to COVID–19 and the application of the National Average Wage Index, and improve Social Security and Supplemental Security Income benefits on an emergency basis.1.Short titleThis Act may be cited as the Social Security COVID Correction and Equity Act.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Preventing an unintended drop in benefits relating to the application of the National Average Wage Index.Sec. 4. Across-the-board benefit increase.Sec. 5. Increase in minimum benefit for lifetime low earners based on years in the workforce.Sec. 6. Increase in threshold amounts and rate for inclusion of Social Security benefits in income.Sec. 7. Extension of child’s benefit for full-time post-secondary school students under age 23.Sec. 8. Improving Social Security benefits for widows and widowers in two-income households.Sec. 9. Increasing access to benefits for children who live with grandparents or other relatives.Sec. 10. Update in eligibility for the Supplemental Security Income program.Sec. 11. Support and maintenance furnished in kind not included as income.Sec. 12. Holding SSI, Medicaid, and CHIP beneficiaries harmless.Sec. 13. Expedited adjustment of underpayments.Sec. 14. Appropriation of funds.3.Preventing an unintended drop in benefits relating to the application of the National Average Wage Index(a)Modifications related to computation of primary insurance amountSection 215 of the Social Security Act (42 U.S.C. 415) is amended—(1)in subsection (a)(1)(B)(ii)(I)—(A)in subclause (I)—(i)by striking the national and inserting (aa) the national; and(ii)by striking , by at the end and inserting ; or; and(B)by adding at the end of subclause (I) the following:(bb)if higher (and if such second calendar year is after 2019), the highest national average wage index (as so defined) for any calendar year before such second calendar year, by; and(2)in subsection (b)(3)(A)(ii)—(A)in subclause (I)—(i)by striking the national and inserting (aa) the national; and(ii)by striking , by at the end and inserting ; or; and(B)by adding at the end of subclause (I) the following:(bb)if higher (and if such second calendar year is after 2019), the highest national average wage index (as so defined) for any calendar year before such second calendar year, by.(b)Modification related to reduction of benefits based on disabilitySection 224(f)(2)(B)(i) of such Act (42 U.S.C. 424(f)(2)(B)(i)) is amended by inserting (or if higher (and if such calendar year is after 2019), the highest national average wage index (as so defined) for any calendar year before such calendar year) after made.4.Across-the-board benefit increase(a)In generalSection 215(a)(1)(A)(i) of the Social Security Act (42 U.S.C. 415(a)(1)(A)(i)) is amended by striking 90 percent and inserting 93 percent.(b)Effective date(1)In generalThe amendment made by subsection (a) shall apply with respect to monthly insurance benefits payable for months in calendar year 2020.(2)Recomputation of primary insurance amountsNotwithstanding section 215(f) of the Social Security Act, the Commissioner of Social Security shall recompute primary insurance amounts to the extent necessary—(A)to carry out the amendments made by this section; and(B)to account for the nonapplication of such amendments after calendar year 2020.(c)Rule of constructionFor purposes of applying subparagraphs (A) and (B) of section 215(i)(1) of the Social Security Act in any calendar year, nothing in this Act shall be considered a general benefit increase under title II of such Act.5.Increase in minimum benefit for lifetime low earners based on years in the workforce(a)In generalSection 215(a)(1) of the Social Security Act (42 U.S.C. 415(a)(1)) is amended—(1)by redesignating subparagraph (D) as subparagraph (E); and(2)by inserting after subparagraph (C) the following new subparagraph:(D)(i)Effective with respect to monthly insurance benefits payable for months in calendar year 2020, no primary insurance amount computed under subparagraph (A) may be less than the greater of—(I)the minimum monthly amount computed under subparagraph (C); or(II)in the case of an individual who has more than 10 years of work (as defined in clause (iv)(I)), the alternative minimum amount determined under clause (ii).(ii)(I)The alternative minimum amount determined under this clause is the applicable percentage of 1/12 of the poverty guideline for 2019.(II)For purposes of subclause (I), the applicable percentage is the percentage specified in connection with the number of years of work, as set forth in the following table:If the number of yearsThe applicable of work is:percentage is:116.25 percent1212.50 percent1318.75 percent1425.00 percent1531.25 percent1637.50 percent1743.75 percent1850.00 percent1956.25 percent2062.50 percent2168.75 percent2275.00 percent2381.25 percent2487.50 percent2593.75 percent26100.00 percent27106.25 percent28112.50 percent29118.75 percent30 or more125.00 percent.(iii)For purposes of this subparagraph—(I)the term year of work means, with respect to an individual, a year to which 4 quarters of coverage have been credited based on such individual’s wages and self-employment income; and(II)the term poverty guideline for 2019 means the annual poverty guideline for 2019 (as updated annually in the Federal Register by the Department of Health and Human Services under the authority of section 673(2) of the Omnibus Budget Reconciliation Act of 1981) as applicable to a single individual..(b)Recomputation of primary insurance amountsNotwithstanding section 215(f) of the Social Security Act, the Commissioner of Social Security shall recompute primary insurance amounts to the extent necessary—(1)to carry out the amendments made by this section; and(2)to account for the nonapplication of such amendments after calendar year 2020.(c)Conforming amendmentSection 209(k)(1) of such Act (42 U.S.C. 409(k)(1)) is amended by inserting 215(a)(1)(E),  after 215(a)(1)(D),.6.Increase in threshold amounts and rate for inclusion of Social Security benefits in income(a)In generalSubsection (a) of section 86 of the Internal Revenue Code of 1986 is amended to read as follows:(a)In generalGross income for the taxable year of any taxpayer described in subsection (b) (notwithstanding section 207 of the Social Security Act) includes Social Security benefits in an amount equal to the lesser of—(1)85 percent of the Social Security benefits received during the taxable year, or(2)one-half of the excess described in subsection (b)(1)..(b)Base amountSubsection (c) of section 86 of such Code is amended to read as follows:(c)Base amountFor purposes of this section, the term base amount means—(1)except as otherwise provided in this paragraph, $35,000,(2)$50,000 in the case of a joint return, and(3)zero in the case of a taxpayer who—(A)is married as of the close of the taxable year (within the meaning of section 7703) but does not file a joint return for such year, and(B)does not live apart from his spouse at all times during the taxable year..(c)Transfers to trust funds(1)Hospital Insurance Trust Fund held harmlessOf the total revenue from taxation of social security benefits, there are appropriated to the Federal Hospital Insurance Trust Fund such amounts as would be transferred to such fund under section 121(e) of the Social Security Amendments of 1983 (42 U.S.C. 401 note) and section 86 of such Code as such sections were in effect on the day before the date of the enactment of this Act, at such times and in such manner as would be provided therein.(2)Transfers to payor fundsOf the balance of the total revenue from taxation of social security benefits remaining after appropriations under paragraph (1) have been made, there are appropriated to each payor fund amounts equivalent to the portion of such balance equal to a fraction—(A)the numerator of which is the amount equivalent to the net revenues received in the Treasury attributable to the application of sections 86 and 871(a)(3) of such Code to payments from such payor fund made in taxable years beginning during calendar year 2019; and(B)the denominator of which is the total revenue from taxation of social security benefits.(3)TransfersThe amounts appropriated by paragraph (2) to any payor fund shall be transferred from time to time (but not less frequently than quarterly) from the general fund of the Treasury on the basis of estimates made by the Secretary of the Treasury of the amounts referred to in such paragraph. Any such quarterly payment shall be made on the first day of such quarter and shall take into account social security benefits estimated to be received during such quarter. Proper adjustments shall be made in the amounts subsequently transferred to the extent prior estimates were in excess of or less than the amounts required to be transferred.(4)DefinitionsFor purposes of this subsection—(A)Total revenue from taxation of social security benefitsThe term total revenue from taxation of social security benefits means the amount equivalent to the net revenues received in the Treasury attributable to the application of sections 86 and 871(a)(3) of the Internal Revenue Code of 1986 to payments from any payor fund made in taxable years beginning during calendar year 2019.(B)Payor fundThe term payor fund means any trust fund or account from which payments of social security benefits are made.(C)Social security benefitsThe term social security benefits has the meaning given such term by section 86(d)(1) of the Internal Revenue Code of 1986.(5)Conforming ruleSection 121(e) of the Social Security Amendments of 1983 (42 U.S.C. 401 note) shall not apply with respect to net revenues received in the Treasury attributable to the application of sections 86 and 871(a)(3) of the Internal Revenue Code of 1986 to payments from any payor fund made in taxable years beginning during calendar year 2019.(d)Effective dateThe amendments made by this section shall apply to taxable years beginning in calendar year 2019.7.Extension of child’s benefit for full-time post-secondary school students under age 23(a)In generalSection 202(d)(1)(B) of the Social Security Act (42 U.S.C. 402(d)(1)(B)) is amended to read as follows:(B)at the time such application was filed was unmarried and—(i)had not attained the age of 18,(ii)was a full-time elementary or secondary school student and had not attained the age of 22,(iii)was a full-time post-secondary school student and had not attained the age of 23, or(iv)is under a disability (as defined in section 223(d)) which began before he attained the age of 22, and.(b)Definition of full-Time post-Secondary school student(1)In generalSection 202(d)(7) of such Act (42 U.S.C. 402(d)(7)) is amended—(A)in subparagraph (A)—(i)by inserting and a full-time post-secondary school student is an individual who is in full-time attendance as a student at a post-secondary educational institution before , as determined by the Commissioner;(ii)by inserting or a full-time post-secondary school student before if he is paid by his employer;(iii)by inserting or a post-secondary educational institution, as applicable, before at the request;(iv)by inserting or a full-time post-secondary school student before for the purpose of this section; and(v)by inserting or a full-time post-secondary school student before shall be deemed; and(B)in subparagraph (B)—(i)by inserting or a full-time post-secondary school student after student;(ii)by inserting or a post-secondary educational institution, as applicable before at which he has been; and(iii)by striking an elementary or secondary school in each of the second and third places in which such term appears and inserting such a school.(2)Transition from elementary or secondary schoolSection 202(d)(7)(B) of such Act (42 U.S.C. 402(d)(7)(B)) is amended by adding at the end the following sentence: An individual who has been in full-time attendance at an elementary or secondary school shall, during a succeeding period of nonattendance at such school, be deemed to be a full-time secondary-school student if (i) such period is 4 calendar months or less, and (ii) the individual shows to the satisfaction of the Commissioner that he intends to be in full-time attendance at a post-secondary educational institution immediately following such period.(c)Definition of post-Secondary educational institutionSection 202(d)(7)(C) of such Act (42 U.S.C. 402(d)(7)(C)) is amended by adding at the end the following:(iii)A post-secondary educational institution is an institution described in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)..(d)Conforming amendments(1)Section 202(d)(1)(E) of such Act (42 U.S.C. 402(d)(1)(E)) is amended by inserting or a full-time post-secondary school student after student.(2)Section 202(d)(1)(F) of such Act (42 U.S.C. 402(d)(1)(F)) is amended by striking the earlier of— and all that follows through the age of 19, and inserting the following:the earlier of—(i)the first month during no part of which the child is a full-time elementary or secondary school student or a full-time post-secondary school student,(ii)the month in which the child attains the age of 22, but only if the child is not a full-time post-secondary school student during any part of such month, or(iii)the month in which the child attains the age of 23,.(3)Section 202(d)(1)(G) of such Act (42 U.S.C. 402(d)(1)(G)) is amended by striking (if later) and all that follows through the age of 19, and inserting the following:(if later) the earlier of—(i)the first month during no part of which the child is a full-time elementary or secondary school student or a full-time post-secondary school student,(ii)the month in which the child attains the age of 22, but only if the child is not a full-time post-secondary school student during any part of such month, or(iii)the month in which the child attains the age of 23,.(4)Section 202(d)(6)(A) of such Act (42 U.S.C. 402(d)(6)(A)) is amended to read as follows:(A)(i)is a full-time elementary or secondary school student and has not attained the age of 22,(ii)is a full-time post-secondary school student and has not attained the age of 23, or(iii)is under a disability (as defined in section 223(d)) and has not attained the age of 22, or.(5)Section 202(d)(6)(D) of such Act (42 U.S.C. 402(d)(6)(D)) is amended to read as follows:(D)the earlier of—(i)the first month during no part of which the child is a full-time elementary or secondary school student or a full-time post-secondary school student,(ii)the month in which the child attains the age of 22, but only if the child is not a full-time post-secondary school student during any part of such month, or(iii)the month in which the child attains the age of 23,but only if he is not under a disability (as so defined) in such earlier month; or.(6)Section 202(d)(6)(E) of such Act (42 U.S.C. 402(d)(6)(E)) is amended by striking (if later) and all that follows to the end and inserting the following:(if later) the earlier of—(i)the first month during no part of which the child is a full-time elementary or secondary school student or a full-time post-secondary school student,(ii)the month in which the child attains the age of 22, but only if the child is not a full-time post-secondary school student during any part of such month, or(iii)the month in which the child attains the age of 23..(7)Section 202(d)(7)(D) of such Act (42 U.S.C. 402(d)(7)(D)) is amended—(A)by striking A child who and inserting (i) A child who; (B)by striking age 19 and inserting age 22;(C)by striking clause (i) of paragraph (1)(B) and inserting clause (ii) of paragraph (1)(B); and(D)by adding at the end the following:(ii)A child who attains age 23 at a time when he is a full-time post-secondary school student (as defined in subparagraph (A) of this paragraph and without application of subparagraph (B) of such paragraph) but has not (at such time) completed the requirements for, or received, a diploma or equivalent certificate from a post-secondary educational institution (as defined in subparagraph (C)(iii)) shall be deemed (for purposes of determining whether his entitlement to benefits under this subsection has terminated under paragraph (1)(F) and for purposes of determining his initial entitlement to such benefits under clause (iii) of paragraph (1)(B)) not to have attained such age until the first day of the first month following the end of the quarter or semester in which he is enrolled at such time (or, if the post-secondary educational institution (as so defined) in which he is enrolled is not operated on a quarter or semester system, until the first day of the first month following the completion of the course in which he is so enrolled or until the first day of the third month beginning after such time, whichever first occurs)..(e)Effective dateThe amendments made by this section shall apply with respect to applications for child’s insurance benefits filed in calendar year 2020 and with respect to individuals entitled to such benefits during any month of such calendar year, except that such amendments shall not apply for purposes of determining continuing eligibility for child’s insurance benefits for any month after such calendar year.8.Improving Social Security benefits for widows and widowers in two-income households(a)In general(1)WidowsSection 202(e) of the Social Security Act (42 U.S.C. 402(e)) is amended—(A)in paragraph (1)—(i)in subparagraph (B), by inserting and at the end;(ii)in subparagraph (C)(iii), by striking and at the end;(iii)by striking subparagraph (D);(iv)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively; and(v)in the flush matter following subparagraph (E)(ii), as so redesignated, by striking becomes entitled to an old-age insurance benefit and all that follows through such deceased individual,;(B)by striking subparagraph (A) in paragraph (2) and inserting the following:(2)(A)Except as provided in subsection (k)(5), subsection (q), and subparagraph (D) of this paragraph, such widow’s insurance benefit for each month shall be equal to the greater of—(i)the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual, or(ii)subject to paragraph (9), in the case of a fully insured widow or surviving divorced wife, 75 percent of the sum of any old-age or disability insurance benefit for which the widow or the surviving divorced wife is entitled for such month and the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual.;(C)in paragraph (5)—(i)in subparagraph (A), by striking paragraph (1)(F) and inserting paragraph (1)(E); and(ii)in subparagraph (B), by striking paragraph (1)(F)(i) and inserting paragraph (1)(E)(i); and(D)by adding at the end the following:(9)For purposes of paragraph (2)(A)(ii), the amount determined under such paragraph shall not exceed the primary insurance amount for such month of a hypothetical individual—(A)who became entitled to old-age insurance benefits upon attaining early retirement age during the month in which the deceased individual referred to in paragraph (1) became entitled to old-age or disability insurance benefits, or died (before becoming entitled to such benefits), and(B)to whom wages and self-employment income were credited in each of such hypothetical individual’s elapsed years (within the meaning of section 215(b)(2)(B)(iii)) in an amount equal to the national average wage index (as described in section 209(k)(1)) for each such year..(2)WidowersSection 202(f) of the Social Security Act (42 U.S.C. 402(f)) is amended—(A)in paragraph (1)—(i)in subparagraph (B), by inserting and at the end;(ii)in subparagraph (C)(iii), by striking and at the end;(iii)by striking subparagraph (D);(iv)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively; and(v)in the flush matter following subparagraph (E)(ii), as so redesignated, by striking or becomes entitled to an old-age insurance benefit and all that follows through such deceased individual,;(B)by striking subparagraph (A) in paragraph (2) and inserting the following:(2)(A)Except as provided in subsection (k)(5), subsection (q), and subparagraph (D) of this paragraph, such widower’s insurance benefit for each month shall be equal to the greater of—(i)the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual, or(ii)subject to paragraph (9), in the case of a fully insured widower or surviving divorced husband, 75 percent of the sum of any old-age or disability insurance benefit for which the widower or the surviving divorced husband is entitled for such month and the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual.;(C)in paragraph (5)—(i)in subparagraph (A), by striking paragraph (1)(F) and inserting paragraph (1)(E); and(ii)in subparagraph (B), by striking paragraph (1)(F)(i) and inserting paragraph (1)(E)(i); and(D)by adding at the end the following:(9)For purposes of paragraph (2)(A)(ii), the amount determined under such paragraph shall not exceed the primary insurance amount for such month of a hypothetical individual—(A)who became entitled to old-age insurance benefits upon attaining early retirement age during the month in which the deceased individual referred to in paragraph (1) became entitled to old-age or disability insurance benefits, or died (before becoming entitled to such benefits), and(B)to whom wages and self-employment income were credited in each of such hypothetical individual’s elapsed years (within the meaning of section 215(b)(2)(B)(iii)) in an amount equal to the national average wage index (as described in section 209(k)(1)) for each such year..(b)Conforming amendmentSection 209(k)(1) of the Social Security Act (42 U.S.C. 409(k)(1)), as amended by section 103(c), is further amended by inserting 202(e)(9), 202(f)(9), after sections. (c)Effective dateThe amendments made by this section shall apply only with respect to widow’s and widower’s insurance benefits payable for months in calendar year 2020.9.Increasing access to benefits for children who live with grandparents or other relatives(a)In generalTitle II of the Social Security Act (42 U.S.C. 401 et seq.) is amended—(1)in section 202(d)—(A)in paragraph (1)(C), by inserting except as provided in paragraph (9), before was dependent; and(B)by amending paragraph (9) to read as follows:(9)(A)In the case of a child who is the child of an individual under clause (3) of the first sentence of section 216(e) and is not a child of such individual under clause (1) or (2) of such first sentence, the criteria specified in subparagraph (B) shall apply instead of the criteria specified in subparagraph (C) of paragraph (1).(B)The criteria of this subparagraph are that—(i)the child has been living with such individual in the United States for a period of not less than 12 months;(ii)the child has been receiving not less than ½ of the child's support from such individual for a period of not less than 12 months; and(iii)the period during which the child was living with such individual began before the child attained age 18.(C)In the case of a child who is less than 12 months old, such child shall be deemed to meet the requirements of subparagraph (B) if, on the date the child attains 1 year of age, such child has lived with such individual in the United States and received at least ½ of the child's support from such individual for substantially all of the period which began on the date of such child's birth.; and(2)in section 216(e), in the first sentence—(A)by striking grandchild or step­grand­child of an individual or his spouse and inserting grandchild, stepgrandchild, or other first-degree, second-degree, third-degree, fourth-degree, or fifth-degree relative of an individual or the individual's spouse;(B)by striking was no natural or adoptive parent and inserting is no living natural or adoptive parent;(C)by striking was under a disability and inserting is under a disability;(D)by striking living at the time and all that follows through , or (B) and inserting , (B); and(E)by inserting , or (C) a court of competent jurisdiction has issued an order granting custody of such person to the individual or the individual’s spouse before the first period.(b)Conforming amendmentsSection 202(d)(1) of the Social Security Act (42 U.S.C. 402(d)(1)) is amended—(1)by striking subparagraphs (A), (B), and (C) and inserting subparagraphs (A) and (B) and subparagraph (C) or paragraph (9) (as applicable); and(2)by striking subparagraphs (B) and (C) and inserting subparagraph (B) and subparagraph (C) or paragraph (9) (as applicable).(c)Effective dateThe amendments made by this section shall apply with respect to applications for child’s insurance benefits filed in calendar year 2020, except that such amendments shall not apply for purposes of determining continuing eligibility for child’s insurance benefits for any month after such calendar year.10.Update in eligibility for the Supplemental Security Income program(a)Update in general income exclusionSection 1612(b)(2)(A) of the Social Security Act (42 U.S.C. 1382a(b)(2)(A)) shall be applied for calendar year 2020 by substituting $1,476 for $240.(b)Update in earned income exclusionSection 1612(b)(4) of such Act (42 U.S.C. 1382a(b)(4)) shall be applied for calendar year 2020 by substituting 4,788 for $780 each place it appears.(c)Update in resource limit for individuals and couplesSection 1611(a)(3) of such Act (42 U.S.C. 1382(a)(3)) is amended—(1)in subparagraph (A), by adding at the end the following: Notwithstanding the preceding sentence, such dollar amount shall be deemed to be $20,000 for calendar year 2020 only.; and(2)in subparagraph (B), by adding at the end the following: Notwithstanding the preceding sentence, such dollar amount shall be deemed to be $10,000 for calendar year 2020 only..11.Support and maintenance furnished in kind not included as income(a)In generalSection 1612(a)(2) of such Act (42 U.S.C. 1382a(a)(2)) is amended—(1)by inserting (other than support or maintenance furnished in kind) after all other income; and(2)in subparagraph (A)—(A)by striking or kind;(B)by striking clause (i) and redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively; and(C)in clause (ii) (as so redesignated), by striking and the provisions of clause (i) shall not be applicable.(b)Conforming amendments(1)Section 1611(c) of such Act (42 U.S.C. 1382(c)) is amended by striking paragraph (6) and redesignating paragraphs (7) through (10) as paragraphs (6) through (9), respectively.(2)Section 1612(a)(2) of such Act (42 U.S.C. 1382a(a)(2)) is amended—(A)in subparagraph (F), by inserting and at the end;(B)in subparagraph (G), by striking ; and and inserting a period;(C)by moving subparagraph (G) 2 ems to the right; and(D)by striking subparagraph (H).(3)Section 1621(c) of such Act (42 U.S.C. 1382j(c)) is amended to read as follows:(c)In determining the amount of income of an alien during the period of 5 years after such alien's entry into the United States, support or maintenance furnished in cash to the alien by such alien's sponsor (to the extent that it reflects income or resources which were taken into account in determining the amount of income and resources to be deemed to the alien under subsection (a) or (b) of this section) shall not be considered to be income of such alien under section 1612(a)(2)(A)..(c)Effective dateThe amendments made by this section shall apply for purposes of determining eligibility to supplemental security income benefits for months during calendar year 2020.12.Holding SSI, Medicaid, and CHIP beneficiaries harmlessFor purposes of determining the income of an individual to establish eligibility for, and the amount of, benefits payable under title XVI of the Social Security Act, eligibility for medical assistance under the State plan under title XIX (or a waiver of such plan), or eligibility for child health assistance under the State child health plan under title XXI (or a waiver of the plan), the amount of any benefit to which the individual is entitled under title II of such Act shall be deemed not to exceed the amount of the benefit that would be determined for such individual under such title as in effect on the day before the date of the enactment of this Act.13.Expedited adjustment of underpaymentsIn any case in which, as a result of a provision of this Act or an amendment made by this Act, the Commissioner determines that an underpayment of benefits has occurred, the Commissioner shall pay the balance of the amount due as soon as practicable after the date of enactment of this Act.14.Appropriation of fundsThere are appropriated from the general fund of the Treasury to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund such sums as necessary to pay for the increases in benefits paid from such Trust Funds attributable to sections 3 through 9 of this Act and the amendments made by such sections.